*NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


TREMMNE HADDEN,                                :       Civil Action No. 18-12703 (CCC) (CLW)

                        Plaintiff,
                                                              OPINION
                V.


STATE OF NEW JERSEY, et al.,

                        Defendants.


CECCHI, District Judge

         Plaintiff, Tremaine Hadden, brings this Complaint asserting claims pursuant to 42 U.S.C.

§ 1983. Plaintiff has been granted informapauperis status in this matter. The Court will review
the Complaint pursuant to 2$ U.S.C.    § 1915(e)(2)(b) to determine whether it should be dismissed
as frivolous or malicious for failure to state a claim upon which relief may by granted, or because

it seeks monetary relief from a defendant who is immune from such relief. For the reasons

explained below, the Court will dismiss the Complaint in part and proceed it in part.

    I.      FACTUAL BACKGROUND

         Plaintiff brings this civil rights action against the following defendants: the State of New

Jersey, the Department of Corrections (“DOC”), Tully House, Supervisor Aijune,’ N. Easton, the

Director of Tully House, Dr. Ahmar Shakir, Dr. Donique Ivery, Geo Group, Inc. (“Geo Group”)

and various John and Jane Does. (See Compi., ECF No. 1.) Plaintiff states that on April 27, 2018,

he was playing basketball at the recreation gym of Tully House, a drug treatment facility, and



       The Court notes that Plaintiff uses two alternative spellings of this Defendant’s name.
Nevertheless, the Court will use the above spelling because that is used by Plaintiff in his caption.
injured his hand. (Id. at 4.) He was taken to his supervisor, Defendant Aijune, and requested

medical treatment. (Id.) Plaintiff alleges that Defendant Aljune denied him treatment and Plaintiff

was sent to his room. (Id.) Plaintiff claims that he again requested treatment and Defendant Aijune

responded by threatening to write a negative report against Plaintiff. (Id.) Later on that evening,

Plaintiff alleges that Defendant Aljune came to Plaintiffs room, threatened him, and placed

Plaintiff in a holding area. (Id.) Plaintiff was then picked up by the DOC and taken to East Jersey

State Prison with a charge of fighting with another person. (Id.) Plaintiff states that he continued

to ask for medical care for his hand. (Id.) Plaintiff claims that on April 29, 2018, Defendant

Easton, a Tully House counselor, wrote false charges against Plaintiff for fighting, and she did so

to assist Defendant Aljune. (Id.) Plaintiff claims that he was retaliated against for requesting

medical treatment. (Id. at 5.)

          Plaintiff further alleges that he suffers from a broken hand, and Tully House and Geo Group

are responsible for failing to have a medical department on site. (Id.) He also alleges that prior to

this incident, he wrote letters to the manager and director of Tully House about the lack of medical

treatment at Tully House, but they failed to respond. (Id.) Finally, Plaintiff alleges that Defendant

Dr. Shakir “failed to provide plaintiff with adequate medical treatment stating there is nothing he

can do” and that Defendant Dr. Ivery “was negligent when she reviewed and analyzed the injuries

   [and] informed plaintiff that this was an emergent matter but failed to proceed in an emergent

manner[.]” (Id.) Plaintiff seeks monetary damages, and seeks to have Tully House maintain

adequate medical staff at its facility. (Id.)

    II.      STANDARD OF REVIEW

          Under the Prison Litigation Reform Act (“PLRA”), district courts are required to review

civil actions in which a prisoner proceeds in forma pauperis. See 28 U.S.C.        § 1915(e)(2)(B).


                                                  2
When reviewing such actions, the PLRA instructs courts to dismiss cases that are at any time

frivolous or malicious, fail to state a claim on which relief maybe granted, or seek monetary relief

against a defendant who is immune. Id. “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C.     § l915(e)(2)(B)(ii) is the same as that for dismissing a
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x

120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

          Because Plaintiff is proceeding in forma pauperis, the applicable provisions of the PLRA

apply to the screening ofhis complaint. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)). “A pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.” Id. In order to survive a dismissal for failure to state

a claim, a complaint must allege “sufficient factual matter to show that the claim is facially

plausible.” fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d ,Cir. 2009) (internal quotation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. furthermore, while pro se pleadings are liberally construed, they “still

must allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).

   III.      ANALYSIS

          The Court considers Plaintiffs claims brought pursuant to 42 U.S.C.     §   1983. To recover

under this provision, two elements must be shown. First, a plaintiff “must establish that the

defendant acted under color of state law,” and second, that the plaintiff has been deprived of “a



                                                   3
right secured by the Constitution.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (citing

West v. Atkins, 487 U.S. 42, 48 (1988)).

        1. Claims against Defendants the State of New Jersey and the DOC

       It is well-established that the state and state entities are not “persons” for purposes of §

1983, and thus, are not amenable to suit under the § 1983 statute. See Will v. Much. Dep ‘t ofState

Police, 491 U.S. 58, 71(1989); see also Smith v. New Jersey, 908 F. Supp. 2d 560, 563 (D.N.J.

2012) (“Will has thus been held to ‘establish[         ] that the State and arms of the State.   . .   are not

subject to suit under   § 1983..   . .“)   (quoting Howlett By & Through Howlett v. Rose, 496 U.S. 356,

365 (1990)). Here, the DOC is a state entity, and thus, neither the State of New Jersey nor the

DOC are “persons” amenable to suit under            § 1983. See Wimbush v. Jenkins, No. 13-4654, 2014
WL 1607354, at *4 (D.N.J. Apr. 22, 2014) (dismissing           § 1983 claims against the NJDOC, because
the NJDOC is not a person within the meaning of the statute). Accordingly, the Complaint is

dismissed with prejudice as to the State of New Jersey and the DOC.

       2. Claims Against Defendants Tully House and Geo Group

       Plaintiff asserts a claim against Tully House and Geo Group for the failure to have proper

medical staff on site. (ECF No. 1 at 5.) He explains that rather than maintaining medical staff,

inmates are taken to Rahway Prison for medical care. (Id.)

       For a private entity to be found liable under       § 1983, Plaintiff must assert facts showing that
the entity had a relevant policy or custom, and that this policy or custom caused a violation of

Plaintiffs constitutional rights. See Natale v. Camden Cty. Corr. facility, 318 F.3d 575, 583—84

(3d Cir. 2003); Jiminez v. AllAmerican Rathskeller, Inc., 503 F. 3d 247, 249 (3d Cir. 2007) (stating

that a plaintiff must show a “direct causal link between a         . . .   policy or custom and the alleged

constitutional deprivation.”) (quoting City of Canton v. Harris, 489 U.S. 378, 385 (1989)).



                                                       4
       Here, Plaintiff does not provide any facts showing a direct causal link between the policy

and Plaintiffs alleged constitutional deprivation of medical care. Instead, it appears that the Tully

House/Geo Group policy of taking inmates to Rahway Prison for medical care was violated by one

or more of their employees, and Plaintiff seeks to hold the entities responsible under an

impermissible theory of respondeat superior. See Monell v. Dept. of Social Services of City of

New York, 436 U.S. 658, 691—92 (1978) (explaining that private entities such as a municipality

cannot be found liable simply because they employ wrongdoers). What the facts show is that

Defendants do have a policy in place for providing medical care—inmates are taken to Rahway

Prison. To the extent that policy was not followed by Defendant Aijune, these Defendants cannot

be held liable. If, instead, Plaintiff is arguing that the policy of taking inmates to Rahway Prison

for medical care is deficient, he must provide facts to establish that deficiency. Plaintiff writes

only that Tully House has a contract to treat inmates expeditiously. (ECF No. 1 at 5.) Accordingly,

claims against Tully House and Geo Group are dismissed without prejudice for failure to state a

claim.’,

       3. Claims against Defendant Director of Tully House

       To state a claim against an individual defendant, Plaintiffmust allege facts showing that the

individual participated in the alleged wrongdoing amounting to a violation of his constitutional

rights. See, e.g., Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable to.   .
                                                                                                  .   §
1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution”); Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988) (“A defendant in a civil rights action must have personal involvement

in the alleged wrongs”). Here, Plaintiff alleges that prior to this incident, he and other inmates

made medical requests to Director Morrison regarding receiving medical treatment at Tully House,



                                                 5
and no one responded. (ECF No. 1 at 5.) These facts fail to indicate that Director Morrison himself

participated in Plaintiffs alleged inadequate medical care.       Morrison’s failure to respond to

unrelated requests for medical care fail to establish that Morrison was specifically involved in

denying Plaintiff medical treatment with respect to this incident. Accordingly, claims as to the

Director of Tully House are dismissed without prejudice.2

        4. Claims against Defendants Dr. Shakir and Dr. Ivery

        Plaintiff alleges that Defendant Shakir and Ivery are liable for providing him inadequate

medical care. “The Eighth Amendment, through its prohibition on cruel and unusual punishment,

mandates that prison officials not act with deliberate indifference to a prisoner’s serious medical

needs by denying or delaying medical care.” Woods v. first Corr. Med. Inc., 446 F. App’x 400,

403 (3d Cir. 2011) (citing Estetle v. Gamble, 429 U.S. 97, 104 (1976)). “In order to sustain a

constitutional claim, a prisoner must make: 1) an “objective” showing that the prisoner’s medical

needs were sufficiently serious; and 2) a “subjective” showing that the prison official acted with a

sufficiently culpable state of mind.” Id. (citing Montgomety v. Pinchak, 294 F.3d 492, 499 (3d

Cir. 2002)). “To act with deliberate indifference to serious medical needs is to recklessly disregard

a substantial risk of serious harm.” Id. (citing Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009)).

       Here, Plaintiff alleges generally that Defendant Shakir failed to provide him adequate

medical care by stating he could not do anything, and Defendant Ivery was negligent in failing to

respond to Plaintiffs emergent injuries. Even assuming that Plaintiffs injury to his hand is

sufficiently serious, he has not provided facts showing that Defendants Shakir and Ivery were

deliberately indifferent to his serious medical needs. To make such a showing, Plaintiff would



2
         Plaintiff also includes John and Jane Does 1-5 as Defendants in this action. Because he
has failed to plead any facts with respect to these Defendants, they are dismissed without prejudice
for failure to state a claim.

                                                 6
need to provide facts suggesting that these Defendants recklessly disregarded a substantial risk of

serious harm by denying or delaying his medical care. See Gites, 571 F.3d at 33; Rouse v. Flantier,

182 F.3d 192, 197 (3d Cir. 1999) (“It is well-settled that claims of negligence or medical

malpractice, without some more culpable state of mind, do not constitute deliberate indifference.”)

(quotation and citation omitted). Plaintiff explains that by the time he was seen by these two

doctors, it was “too late for appropriate treatment.” (ECF No. 1 at 5.) Thus, Plaintiff acknowledges

that the doctors were not indifferent to his medical needs, but were, instead, unable to provide him

treatment due to the delay. Accordingly, Plaintiffs claims as to these Defendants are dismissed

without prejudice for failure to state a claim.

        5. Claims against Defendant Aliune

        Plaintiff claims that Defendant Aijune was deliberately indifferent to his medical needs.

The Third Circuit has identified several scenarios that rise to the level of deliberate indifference to

serious medical need: “where the prison official (1) knows of a prisoner’s need for medical

treatment but intentionally refuses to provide it; (2) delays necessary medical treatment based on

a non-medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. F/antler, 182 F.3d 192, 197 (3d Cir. 1999) (citation omitted).

        Plaintiff alleges that “he injured his hand while playing basketball.” (ECF No. 1 at 4.) He

explains that he asked Defendant Aljune for medical treatment multiple times, but Aljune

threatened Plaintiff with a negative report, told Plaintiff to stop crying like a girl, and placed

Plaintiff in a holding area. (Id.) Plaintiff does not appear to allege that there were any visible signs

of injury. Instead, he explains that when he arrived at East Jersey State Prison, he again requested

medical care for his hand “which had by then swelled up.” (Id.) It is also not clear to the Court

when Plaintiff was ultimately seen by medical personnel and how long the delay lasted. Plaintiff



                                                   7
explains that the injury occurred at approximately 7:45 PM and at or around 9:40 PM Defendant

Aijune was still refusing Plaintiffs requests for medical treatment. (ECF No. 1 at 4.) Plaintiff

also maintains that he continues to suffer from a broken hand as a result of his inadequate medical

care. (Id. at 5.) While the facts are sparse, and the timeline is unclear, the Court, nevertheless,

declines to dismiss Plaintiffs medical care claim against Defendant Aljune. See Durmer v.

o ‘Carroll, 991   f.2d 64, 68 (3d Cir. 1993) (explaining that “deliberate indifference could exist.

• where [s]hort of absolute denial.   .   .   necessary medical treatment {i]s.. delayed for non-medical
                                                                               .




reasons”) (internal citations and quotations omitted).

        6. Claims against Defendant Easton

        Plaintiff also maintains that he was retaliated against by Defendant Easton—who wrote

false charges against him—for requesting medical care from Defendant Aljune. (ECF No. 1 at 4—

5.) Retaliating against a prisoner for the exercise of his constitutional rights is unconstitutional.”

Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012). To state a claim for retaliation, a plaintiff must

allege that: (1) he engaged in constitutionally protected conduct, (2) he then’ suffered some adverse

action caused by prison officials; and (3) a causal link existed between the protected conduct and

the adverse action. Obiegbu v. Werlinger, 581 F. App’x 119, 122 (3d Cir. 2014) (citing Rauser v.

Horn, 241 F.3d 330, 333 (3d Cir. 2001)).

       While the filing of medical grievances is considered constitutionally protected conduct, see

Velasquez v. DiGuglielmo, 516 F. App’x 91, 95 (3d Cir. 2013), it is less clear whether requesting

medical care is similarly protected conduct.            At this stage, the Court will permit Plaintiffs

retaliation claim against Defendant Easton to proceed.




                                                        8
   IV.          CONCLUSION

         For the foregoing reasons, the Court will dismiss with prejudice Plaintiffs claims against

the State of New Jersey and the Department of Corrections, and will dismiss without prejudice

Plaintiffs claims against Tully House, the Director of Tully House, Dr. Abmar Shakir, Dr.

Donique Ivery, Geo Group, Inc., and the various John and Jane Does, for failure to state a claim

upon which relief may be granted. The Court will allow Plaintiffs medical care claim against

Supervisor Aijune and his retaliation claim against N. Easton to proceed. An appropriate Order

follows.



Dated:     I2                                                            Ct         .    ‘
                                                                    Claire C. Cecchi, U.S.D.J.




                                                 9
